Opinion issued April 4, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00004-CV
____________

UNITED BUSINESS MACHINES, INC.,  Appellant

V.

PERSONAL IMAGES PRINTING, INC., CTT ENVIRONMENTAL SERVICES,
INC., AND SCOTT STEPHENS,  Appellees



On Appeal from the County Civil Court at Law No. 4
Harris County, Texas
Trial Court Cause No. 735,274



O P I N I O N
 Appellant has filed a motion to dismiss its appeal as moot.  Appellees do not
oppose the motion.  Accordingly, the motion is granted, and the appeal is dismissed. 
Tex. R. App. P. 42.1(a)(2).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Chief Justice Schneider and Justices Taft and Radack.
Do not publish. Tex. R. App. P. 47.